Citation Nr: 1037831	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-23 662	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to hypertension, supraventricular 
tachycardia and sick sinus syndrome.  

2.  Entitlement to an increased rating in excess of 30 percent 
for hypertension with supraventricular tachycardia and sick sinus 
syndrome.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971 
and from June 1973 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for obstructive sleep apnea, to include as due to 
hypertension, supraventricular tachycardia and sick sinus 
syndrome and granted an increased rating of 30 percent for 
hypertension with supraventricular tachycardia, claimed as heart 
palpitations with implanted pacemaker, also diagnosed as sick 
sinus syndrome, effective February 26, 2004.

The Veteran and his spouse provided testimony before the 
undersigned at the RO in June 2008.  A transcript is of record.  

In August 2008, the Board remanded the Veteran's claim for 
additional notice and further evidentiary development.  

The issue of entitlement to an increased rating in excess of 30 
percent for hypertension with supraventricular tachycardia and 
sick sinus syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has current obstructive sleep apnea that began in 
active service and has continued since.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.




Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus and 
hypertension, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred obstructive sleep apnea in 
service.  

In a March 2005 letter, Dr. M. R., the Veteran's treating private 
doctor, reported that he had been treated for obstructive sleep 
apnea/hypopnea syndrome since 2002.  Therefore, the first element 
of service connection-a current disability-is satisfied.  

Service treatment records demonstrate complaints of insomnia, 
sweating, headaches, and falling asleep during the day.  

The Veteran and his wife have reported through statements to the 
Board, to their treatment providers and during the hearing before 
the Board that the Veteran has had trouble with deep or loud 
snoring, daytime somnolence, and nocturnal sweating since 
service.  His wife stated that while sleeping, the Veteran would 
deeply inhale and stop breathing for a period of time.  She 
stated during the hearing before the Board that this began during 
service and continued until he began using a CPAP machine.  

The Veteran and his wife are competent to report symptoms they 
personally experienced or witnessed and when such symptoms began.  
The fact that the Veteran reported some of these symptoms during 
service bolsters his claim.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Their statements that these symptoms began in service 
have been consistent, and are credible.  They are, therefore, 
sufficient to establish the incurrence of obstructive sleep apnea 
during service and continuity of symptomatology extending from 
service to the present.

Dr. J. T. W., a private doctor who treated the Veteran for 
several years, stated in a June 2003 treatment note that it was 
"indeed conceivable" that the Veteran's obstructive sleep apnea 
was present in service and, to the extent that this would imply a 
service connected disability, then obstructive sleep apnea might 
indeed be service connected.  

Moreover, in a March 2005 letter, Dr. M. R. stated that it was 
more likely than not that the Veteran was having a reduction in 
sleep quality related to sleep apnea as a young adult.  Service 
treatment records show that the Veteran had active duty service 
from the ages of 19 to 21 and 23 to 44.    

The Board notes that the Veteran received a VA examination in 
July 2009 where the examiner found that sleep apnea was less 
likely than not caused by or a result of active service or had 
its onset in service.  However, the examiner made this conclusion 
based solely on the fact that a sleep study had not been 
conducted in service.  The examiner did not take into 
consideration the statements by the Veteran and his wife as to a 
continuity of symptoms, did not address the opinions of Dr. J. T. 
W. or Dr. M. R., and did not comment on the in-service complaints 
and symptoms.  

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

The Board finds the VA examiner's conclusion regarding direct 
service connection for sleep apnea to be of little probative 
value.  The medical and lay evidence in favor granting service 
connection outweighs the evidence against the claim.  

The Board also notes that the June 2003 and March 2005 private 
medical notes do not provide definitive opinions as to the 
etiology of the Veteran's obstructive sleep apnea.  However, a 
medical opinion confirming a nexus is not required for the grant 
of service connection where, as in this case, there is competent 
and credible evidence of a continuity of symptomatology since 
service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The private medical evidence, while not definitive, further 
supports the lay evidence of record, which is sufficient to 
establish a continuity of symptomatology since service.  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for obstructive sleep apnea.  
38 U.S.C.A. § 5107(b) (West 2002).  

As service connection is being granted on a direct basis, the 
issue of entitlement to service connection for obstructive sleep 
apnea, due to hypertension, supraventricular tachycardia and sick 
sinus syndrome, need not be addressed.  


ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

In August 2008, the Board remanded the Veteran's claim so that he 
could receive a VA examination to assess the current severity of 
his hypertension with supraventricular tachycardia and sick sinus 
syndrome.  The Veteran was afforded a VA examination in July 
2009; however, the VA examination provided was inadequate and the 
case must be remanded.  

The Board remand requested, in accordance with the applicable 
regulations and rating criteria, that all indicated tests and 
studies be performed, including serial blood pressure readings 
and appropriate exercise test(s) needed to properly calculate the 
Veteran's METs (metabolic equivalents).  The Board specified that 
if a laboratory determine of METS by exercise testing cannot be 
done for medical reasons, the examiner should estimate the level 
of activity, expressed in METs and supported by specific 
examples, such as slow stair climbing, that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  The examiner was also 
requested to comment if the Veteran had sustained ventricular 
arrhythmia.  

The July 2009 VA examiner did not perform cardiac stress testing 
or other exercise test(s) needed to properly calculate the 
Veteran's METs and instead, provided an estimate of the METs.  
The examiner did not find that the testing could not be done for 
medical reasons, but rather that the METs were easily estimated 
based on the Veteran's known disease, level of physical activity 
and reported symptoms.  The examiner did not comment on whether 
the Veteran had ventricular arrhythmia.  

As the Board's August 2008 remand order has not been complied 
with, remand of the issue is necessary.  See Stegall v. West, 11 
Vet. App 268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  An opinion as to the severity of the 
Veteran's hypertension with supraventricular tachycardia and sick 
sinus syndrome, including properly calculated METs, must be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, to determine the severity of 
his service connected hypertension with 
supraventricular tachycardia and sick 
sinus syndrome.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

All indicated tests and studies should be 
performed, including serial blood pressure 
readings and appropriate exercise test(s) 
needed to properly calculate the veteran's 
METs (metabolic equivalents).  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The testing must 
be conducted unless contraindicated for 
medical reasons.

The examiner should also note whether the 
Veteran has congestive heart failure or 
left ventricular dysfunction with an 
ejection fraction, and, if so the amount 
of ejection fraction.  The examiner should 
also comment if the Veteran has sustained 
ventricular arrhythmia.  A rationale 
provided for each opinion.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


